191 N.W.2d 559 (1971)
Joseph Ray HAIGHT, Appellant,
v.
KANDIYOHI COUNTY WELFARE BOARD, Respondent,
Department of Public Welfare, State of Minnesota, Respondent.
No. 43006.
Supreme Court of Minnesota.
November 5, 1971.
*560 Weis & Frauenshuh and Dale E. Parker, Paynesville, for appellant.
Ronald Schneider, Willmar, for Kandiyohi Co. Welfare Bd.
Warren Spannaus, Atty. Gen., John M. Mason, Sol. Gen., Judy L. Oakes, Sp. Asst. Atty. Gen., for Dept. of Public Welfare, State of Minnesota.
Heard before KNUTSON, C. J., and OTIS, ROGOSHESKE, and PETERSON, JJ.

OPINION
PER CURIAM.
The commissioner of public welfare, after an administrative hearing, determined that petitioner was ineligible for medical assistance upon the statutory ground that he had, within a 3-year period prior to his application for assistance, transferred property for the purpose of attaining eligibility for medical assistance under Minn.St. c. 256B. The district court, reviewing the order of the commissioner pursuant to § 256B.11, determined that the order of the state agency was not based upon an erroneous theory of law and was not arbitrary, capricious, or unreasonable. We affirm the order of the district court from which this appeal was taken.
Affirmed.